Rao, Chief Judge:
The merchandise covered by the protest herein consists of certain men’s or boys’ car coats classified under item 376.58 of the Tariff Schedules of the United States as other rainwear of textile materials and rubber or plastics, etc., and assessed with duty at the rate of 30 per centum ad valorem.
It is claimed by plaintiff herein that said merchandise should have been -assessed with duty at the rate of 20 per centum ad valorem under item 380.90 of said tariff schedules, as “Other men’s or boys’ wearing apparel, not ornamented: Other”.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto, which reads as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked GG (Import Spec’s Initials) by Import Specialist George Gaines (Import Spec’s Name) on the invoices covered by the protest enumerated above, and assessed with duty at 30 per centum ad valorem within item 376.58, TSUS, consist of non-omamented men’s or boys’ car coats of manmade fibers, laminated with rubber, which are, in fact, in chief value of laminated rubber.
That said merchandise is not, in fact, rainwear, but is men’s, or boys’ wearing apparel.
That it is claimed that said carcoats are properly classifiable at 20 per centum ad valorem within item 380.90, TSUS.
That the protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Upon the agreed statement of facts, we hold the merchandise here in question, marked and checked as aforesaid, to be dutiable at the rate of 20 per centum ad valorem as nonomamented men’s or boys’ wearing apparel, as provided in said item 380.90. The claim in the protest to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.